DETAILED ACTION
Response to Amendment
The amendment of March 9, 2022 is considered herein.
Claims 1, 2, 4, 6, 7, 10, 12, 16, 21-23 and 28 have been amended.
Claims 3, 5, 8, 9, 11, 13-15, 17-19, 24, 25, 29, 30 and 36-38 have been cancelled.
Claims, 1, 2, 4, 6, 7, 10, 12, 16, 20-23, 26-28 and 31-35 are pending with claims 20, 26-28, 31, 34 and 35 being withdrawn to the non-elected group.
Claims 1, 2, 4, 6, 7, 10, 12, 16, 21-23, 32 and 33 are considered on the merits herein.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 refers to the use of “any one or a combination of two or more of DR3TSBDT, DRCN7T and structure variants thereof” as the conjugated small organic molecule electron donor material, while claim 1 requires the conjugated small organic module electron donor material to comprise “a micromolecule based on benzodithiophene and/or oligothiophene as a core”.  The specification as filed provides no link between the materials of claim 12 and their basis as a micromolecule based on benzodithiophene and/or oligothiophene core.  The core of the molecule is discussed in paragraph [0068] while the use of the listed materials of claim 12 is discussed in paragraph [0069] with no connection between.  For this reason, there is no support for the derivation of the materials of claim 12 from a micromolecule or the core materials of claim 1. If the applicant seeks protection for the small organic molecule electron donor materials of claim 12, please make this clear by allowing for these materials to be including the possible genus of claim 1 as well.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4, 6, 7, 12, 16, 21-23, 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over BIN et al (CN106410037A, wherein the English translation utilized for citations herein was previously provided by the examiner), in view of YOON et al (US PG PUB 2015/0122335).
Regarding claims 1, 2, 4, 6, 7, 12 and 16, BIN et al teaches an organic photoactive layer composite ink (material within a solvent is interpreted as an ink, paragraphs [0048] and [0054]), comprising 
an electron donor material, wherein the electron donor material comprises a conjugated polymer electron donor material and/or a conjugated small organic molecule electron donor material, wherein the conjugated polymer electron donor material comprises any one or a combination of two or more of poly(3-hexylthiophene), PTB7, PTB7-Th, PffBT4T-20D and structure variants thereof, and the conjugated small organic molecule electron donor material comprises a micromolecule based on benzodithiophene and/or oligothiophene as a core, (“organic small molecule donor material”, DR3TSBDT, paragraph [0048], as in instant claim 12 or the donor material of [0054], which applicant seems to infer is of the genus claimed in claim 1 as being a micromolecule based on a benzodithiophene and/or oligothiophene core or poly(3-hexylthiophene) is taught of use in paragraphs [0002] and [0006] of BIN et al, both fulfilling claims 1 and 12), 
an electron acceptor material, wherein the acceptor material comprises any one or a combination of two or more of a fullerene electron acceptor material, a fullerene derivative electron acceptor material and a non-fullerene electron acceptor material, (“acceptor material”, PC71BM, paragraph [0048] of BIN et al, as in instant claims 1 and 16, or the acceptor material of [0054]) 
an organic solvent (“chloroform solution” of paragraph [0054] , as detailed in instant claim 6 to be a known organic solvent) and
an organic amine compound (paragraph [0054] as pyridine, within the solvent as an additive)
in the organic photoactive layer composite ink, the mass ratio of the electron donor material to the electron acceptor material is 5:1-1:5 (ratio of 1:1 in paragraph [0054], as in claims 1, 2 and 4), 
and the concentration of the electron donor material or the electron acceptor material is 5-20mg/mL (paragraph [0054] teaches 16 mg/mL of both the donor and acceptor).
While BIN et al does not expressly teach the mass of the organic amine compound is 0.01wt%-10wt% of the total mass of the electron donor material and the electron acceptor material, BIN et al teaches the pyridine (organic amine compound) to be present in the active layer being 0.4 volume % relative to the chlorobenzene solvent and the concentration of both the donor and acceptor materials from which the layer is made from in paragraph [0054].  While this is not an express disclosure of a mass percentage of an organic amine compound relative to an electrode done material and an electron recipient material, it is well within the ambit of a person skilled in the art to determine a mass percentage of an organic amine compound relative to an electron donor material and an electron recipient material according to battery function and the percentage of BIN et al.  Moreover, the broad range of mass percentage claimed (.01-10 wt%) is indicative of a lack of criticality for the material, with the specification providing no benefit from the claimed range.  The court has held that absent criticality or unexpected results (neither of which are present in the specification with respect to this material amount), the configuration of a device is a matter of choice which a person having ordinary skill in the art would have found obvious. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP § 2144.04.
While BIN et al teaches an organic amine compound in the ink solution, BIN et al fails to disclose the organic amine to be of the claimed formulas.  
YOON et al teaches an ink composition for light absorption, just as in the active layer of BIN et al, as discussed in the abstract.  Paragraphs [0058]-[0064] detail the use of mixtures of solvents within the ink composition including chloroform and pyridine (as in BIN et al) and an amine solvent such as TETA or DETA which read on formulas 1 and 1-1 of claims 1 and 7 (a nitrogen-substituted alkyl as R1 and R2 will render the TETA and a nitrogen-substituted alkyl as R1 and hydrogen as R2 will render the DETA).
At the time of following, it would have been obvious to one of ordinary skill in the art to utilize or add the amine solvent of YOON et al, to the chloroform solution of BIN et al, so as to enable the desired ink viscosity and application desired.  The use of the amine materials of YOON et al in the ink of BIN et al would render the use of a material of formulas 1 and 1-1 of claims 1 and 7.  
Regarding claim 21, BIN et al teaches the active layer is composed of the ink of paragraph [0054] in said paragraph, which reads on the “organic photoactive layer composite film” of the instant claim, wherein paragraph [0011] teaches the thickness to be about 120-130nm, within the claimed range.
Regarding claim 22, BIN et al teaches the use of a layer comprising a structural variant of the listed donors (paragraph [0054] and the listed donors (paragraph [0002]), the PC71BM (paragraph [0054]) and organic amine compound with the chloroform solution.  YOON et al teaches the use of an amine material of the claimed formula 1 or 1-1 as addressed in the rejection of claim 1.
Regarding claim 23, while paragraph [0011] of BIN et al teaches a thickness of about 120-130 nm, it would have been well within the ambit of one of ordinary skill in the art to utilize an alternative thickness based on intended light absorbing function.  Moreover, the modification of the very broad range of 80nm to 2 micron to the very specific range of 80-100 nm lacks criticality as the specification provides no reason or benefit to utilizing the claimed range.  The court has held that absent criticality or unexpected results (neither of which are present in the specification with respect to this material amount), the configuration of a device is a matter of choice which a person having ordinary skill in the art would have found obvious. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP § 2144.04.
Regarding claim 32, BIN et al teaches the PV device to comprise a top electrode (“cathode”), a top electrode interface modification layer (“cathode modification layer”), the organic active layer (“active layer” of paragraph [54]), a bottom electrode interface modification layer (“anode modification layer”) and a bottom electrode (“anode”) in paragraph [0011].  To be clear, the claim does not require direct contact between the listed layers and in an alternative interpretation, BIN et al can be interpreted to read on the claimed layers in the inverse direction as well.  
Regarding claim 33, BIN et al teaches the anode to comprise “conductive anode substrate”.  For this reason, the anode is interpreted to comprise the bottom electrode and the substrate in a single layer.  It is the position of the examiner the use of these as distinct layers, as opposed to a single layer, is well within the ability of one of ordinary skill as the use of separating the layers into an anode layer and substrate layer (MPEP section 2144.04 (V) (C)) or placing an additional support layer below the anode layer so as to provide further support.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over BIN et al, in view of YOON et al.  PUBCHEM (“Triethylenetetramine.” National Center for Biotechnology Information. PubChem Compound Database, U.S. National Library of Medicine, https://pubchem.ncbi.nlm.nih.gov/compound/Triethylenetetramine.) is cited as evidence herein.
Regarding claim 10, modified BIN et al teaches the use of TETA or triethylenetetramine, as addressed above.  PUBCHEM makes clear an alternative name for TETA is N,N’-bis(2-aminoethyl)-1,2-ethanediamine, fulfilling the requirement for the amine compound to be ethanediamine.  To be clear, if the applicant intends this to be ethanediamine alone, not a derivative or other ethanediamine material, the applicant is encouraged to define the material based on the formulas as claimed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection relies on a different combination of references than in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 9AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        06/29/2022

/BETHANY L MARTIN/Primary Examiner, Art Unit 1721